Citation Nr: 0525808	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder 
condition.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of left knee injury, with healed lacerations, and 
if so, whether service connection is warranted.

5.  Entitlement to service connection for a hip condition, 
claimed as secondary to residuals of left knee injury, with 
healed lacerations.

6.  Entitlement to service connection for a back condition, 
claimed as secondary to residuals of left knee injury, with 
healed lacerations.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 10, 1968, to 
August 22, 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The merits of the veteran's claim of entitlement to service 
connection for a left knee disability, as well as his claims 
of entitlement to service connection for a hip condition and 
a back condition as secondary to his left knee disability, 
are remanded.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2. The competent medical evidence fails to demonstrate that 
the veteran's currently diagnosed bilateral hearing loss 
disability is related to disease or injury which had its 
onset in, or is otherwise related to, service.

3.  The competent medical evidence fails to demonstrate that 
the veteran's currently diagnosed tinnitus is related to 
disease or injury which had its onset in, or is otherwise 
related to, service.

4.  The competent medical evidence of record fails to 
demonstrate that any currently diagnosed right shoulder 
condition is related to an in-service complaint of shoulder 
pain, a disease or injury which had its onset in, or is 
otherwise related to, service, and arthritis was not 
manifested within one year of service discharge. 

5.  In a final decision dated in December 1995, the Portland, 
Oregon, RO determined that new and material evidence adequate 
to reopen the veteran's claim for a left knee injury had not 
been submitted.

6.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
residuals of left knee injury, with healed lacerations.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by the veteran's active duty military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A right shoulder condition was not incurred in or 
aggravated by the veteran's active duty military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
left knee injury, with healed lacerations.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for residuals of left knee 
injury, with healed lacerations, is completely favorable and, 
in that regard, no further action is required to comply with 
the VCAA and implementing regulations.  Board consideration 
of the merits of the issue is deferred, however, pending 
additionally indicated development consistent with the VCAA.  

With regard to the issues decided herein, namely entitlement 
to service connection for a bilateral hearing loss 
disability, tinnitus, and a right shoulder condition, the 
veteran filed his claim in March 2003 and the RO's initial 
unfavorable decision was issued in June 2003, after the 
veteran had been provided with notice of the VCAA provisions 
in April 2003, in accordance with Quartuccio and Pelegrini 
II, supra.  Moreover, following the June 2003 rating 
decision, additional letters advising the veteran of the VCAA 
provisions were sent to him in July 2003 and May 2005.  All 
the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2003 letter advised the 
veteran that the evidence must show that his right shoulder 
condition, bilateral hearing loss, and tinnitus existed from 
military service to the present time.  Also, the July 2003 
and May 2005 letters informed the veteran that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
April 2003 letter notified the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, to include medical records, employment 
records, or records from other Federal agencies.  The veteran 
was further informed by all three letters that VA would 
attempt to obtain private records if he completed and 
returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  The July 2003 
and May 2005 letters advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA).  
Such letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2003 letter requested that the following 
evidence would assist in the decision-making process: dates 
and location of treatment during service; statements from 
persons who knew him during service and know of any 
disability he had while on active duty; records and 
statements from service medical personnel; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service; pharmacy prescription records; and insurance 
examination reports.  He was further advised by all three 
letters to complete VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each private record 
holder.  The letters also notified the veteran that he must 
provide enough identifying information about his records so 
VA can obtain them.  He was informed that it still his 
responsibility to support his claims with appropriate 
evidence and that VA receives all requested records that are 
not in the possession of a Federal department or agency.  The 
April 2003 letter requested that the veteran identify all VA 
facilities where he has sought treatment.  The July 2003 
letter advised the veteran that, if there is any other 
evidence or information that he believed would support his 
claim, to inform VA.

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2005 letter advised the veteran 
that if there was any other evidence of information that he 
believed would support his claims, to inform VA, and if he 
had any evidence in his possession that pertained to his 
claims, to send it to VA.  

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Additionally, the veteran was afforded VA 
examinations in May 2003 for the purpose of adjudicating his 
service connection claims.  Thus, the Board concludes that 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claims. 

Background

The veteran served on active duty from June 10, 1968, to 
August 22, 1968, in the United States Army.

The veteran's service medical records reflect that, at the 
time of his May 1968 entrance examination, the veteran 
reported having a "trick" or locked knee.  He stated that 
he had 34 stitches in his left leg.  Upon clinical 
evaluation, the veteran's upper and lower extremities were 
normal.  On his entrance examination, dated May 17, 1968, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
0
0
LEFT
5
5
5
0
0

In July 1968, the veteran stated that he had a disease of the 
left knee in civilian life and now, he could not keep up with 
his company.  Thereafter, he was sent to the Orthopedic 
Clinic for complaints of pain and effusion in his left knee.  
The veteran reported a three year history of intermittent 
locking and pain in the left knee joint, attributable to 
football.  The impression was torn left medial meniscus.  

At the time of the veteran's July 1968 separation 
examination, he reported having swollen or painful joints, 
cramps in his legs, and a "trick" or locked knee.  The 
veteran also stated that he had 25 stitches in his leg under 
his wounded knee.  Upon clinical evaluation, the veteran's 
upper extremities were normal.  It was recorded that the 
veteran had torn ligaments in his left knee.  Specifically, 
it was noted that he had a tear, old, of the left medial 
meniscus.  On his separation examination, dated July 25, 
1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30

45
LEFT
30
30
30

30

There are also audiograms dated on July 25, 1968, and July 
29, 1968, contained in the veteran's service medical records; 
however, there are no interpretations accompanying such 
audiological evaluations.  

A July 29, 1968, narrative summary reflects that the 
veteran's chief complaint was pain in the left knee.  
Beginning at age 14, the veteran had a history of 
intermittent locking and pain of the left knee joint.  The 
problem was attributed to a "football injury" and he had 
recurrent difficulties with the injured knee.  The diagnosis 
was tear, old, medial meniscus, left.  It was found to have 
not incurred in the line of duty, but rather, existed prior 
to service.  The members of the Medical Board recommended 
that the veteran be separated from military service for a 
condition which existed prior to service and had not been 
aggravated by active service.  

In August 1968, the veteran reported to sick call for 
shoulder pain and was thereafter returned to duty.  No 
additional information, to include treatment or a diagnosis 
was noted.  

The veteran's service medical records are otherwise negative 
for complaints, treatment, and diagnoses pertinent to hearing 
difficulties or a right shoulder condition.  The veteran's 
discharge paper (Form DD 214) reflects that he was a trainee 
at Fort Lewis, Washington.  There is no record on such form 
or in the veteran's service medical records of noise 
exposure.

At a December 1968 VA examination, no hearing loss was noted.  
The veteran reported that his left knee "gave trouble" when 
he had "flu" and pain in his left knee at age 15.  He 
stated that his left knee was examined when he was 15 or 16, 
but, denied having any left knee difficulty or symptoms prior 
to service.  The examiner noted the veteran's in-service 
history pertinent to his left knee.  Since his discharge in 
August 1968, the veteran worked in a Safeway Store until his 
left knee pain became "unbearable" and he has not worked 
since December 1, 1968.  X-rays were normal.  The diagnosis 
was laceration, left knee, existed prior to entry to service, 
healed with scar, healed upper tibia.  

A February 1969 rating decision found that the veteran's left 
knee disability was not shown by evidence of record to have 
been incurred in or aggravated during service.  A September 
1970 Board decision affirmed the rating decision, finding 
that the evidence showed that the veteran's left knee 
disability was noted at the time of his service entrance 
examination and there was no traumatic incident noted during 
service.  The Board further found that the symptoms 
manifested during service were the same as those manifested 
prior to service and, as such, there was no evidence that the 
veteran's pre-existing left knee disability was aggravated by 
his military service.  

Records from Dr. C. at Albany Family Medicine, reflect 
treatment for chronic left knee pain during 1995.  A May 1995 
record shows that the veteran had left knee pain for three 
months with no known injury, but had problems way back.  
Specifically, the veteran stated that, about 25 years 
previously, he injured the knee somehow while in service, but 
could not recall the nature or circumstances of the injury.  
He had no injury since then and had been at desk work ever 
since.  Such n ever caused him trouble until the prior three 
months in which he did a lot of walking.  The assessment was 
old knee injury.  

In a December 1995 rating decision, the Portland, Oregon, RO 
found that new and material evidence to reopen the claim for 
left knee injury had not been submitted.  Specifically, it 
was determined that the veteran had not submitted new and 
material evidence showing aggravation of the pre-existing 
left knee condition by active military service.  

An April 1996 VA general medical examination revealed a 
diagnosis of chronic bilateral knee orthralgia and patellar 
tendonitis.  

VA treatment records reflect that in November 2000, the 
veteran complained of left knee pain.  He stated that he was 
discharged from the military due to his knee.  In January 
2001, the veteran was prescribed physical therapy for his 
left knee pain.  In May 2001, the veteran reported that he 
injured his left knee while on active duty in 1968 and was 
hospitalized.  It was noted that the veteran's course had 
been very complicated in that, basically since 1968, he had 
some chronic knee pain.  The veteran stated that he had never 
been able to completely straighten the knee and had a 
virtually chronic flexion deformity for the last 30 years.  
X-rays of the knees were normal.  The assessment was chronic 
left knee pain with chronic flexion deformity of at least 25 
to 30 years duration.  Also in May 2001, the veteran sought 
physical therapy for left knee pain, locking, and 
instability.  A May 2003 record reflects that, due to left 
knee pain, the veteran reported increased difficulty walking 
and, as such, a standard cane was provided to assist with 
ambulation.  

At a May 2003 VA audio examination, it was noted that the 
veteran's claims file was reviewed.  An entrance audiogram 
from May 1968 indicated that he had normal hearing 
bilaterally.  A July 25, 1968, examination indicated mild 
hearing loss bilaterally.  A hearing evaluation completed on 
July 29, 1968, indicated normal hearing in the left ear and 
mild hearing loss at 4000 Hertz in the right ear.  

The examiner noted that the veteran served in the Army from 
June 1968 through August 1968.  His chief complaint was 
decreased hearing and tinnitus.  The veteran reported 
significant noise exposure from the rifle range, marching, 
and target practice.  Following military service, he worked 
in human resources.  The veteran complained of constant 
bilateral ringing.  He claimed it had bothered him since he 
was in the Army.  The veteran denied ear pathology and family 
history of hearing loss.  He reported problems with vertigo, 
but had not sought treatment or diagnosis for it.  He had 
balance problems stemming from knee, hip, and back trouble.  
The veteran indicated that he needed information repeated 
constantly in order to communicate.

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
40
50
LEFT
35
25
35
40
50

Pure tone thresholds averaged a 38 decibel loss in the right 
ear and a 38 decibel loss in the left ear.  Speech 
audiometry, using the Maryland CNC word lists, revealed 
speech recognition ability of 32 percent in the right ear and 
24 percent in the left ear.  The examiner noted that pure 
tone audiometry indicated mild sloping to severe 
sensorineural hearing loss in both ears from 250 to 8000 
Hertz.  

The examiner diagnosed mild to severe sensorineural hearing 
loss.  The examiner indicated that the word recognition 
scores should not be considered for service connection in 
this case as the veteran experienced difficulty with the test 
incongruent to communication during his interview.  Given the 
veteran's short period of time in the service, the examiner 
opined that it was not likely that his tinnitus or hearing 
loss was a result of noise exposure while in the Army.

At a May 2003 VA examination, conducted for the purpose of 
evaluating his right shoulder condition, it was noted that 
the veteran's claims file and VA file were reviewed.  The 
veteran stated that his right shoulder started to bother him 
a lot two years previously.  He made no mention of any injury 
while in the military and stated that the only thing he 
injured while in the military was his knee.  The veteran 
stated that his shoulder hurt due to the cane he had to use 
because of all his arthritis of the lower extremities.  He 
indicated that he had been using the cane for about a year to 
a year and a half.  The veteran reported a diagnosis of 
bursitis, to include subacromial bursitis.  The examiner 
noted that the veteran's service medical records included a 
sick call request for shoulder pain, but did not indicate 
which shoulder it was and there was no other information 
provided.  The veteran had apparently filled it out himself, 
but could not recall it at all.  

After performing a physical examination, the examiner 
diagnosed right subacromial bursitis.  The examiner stated 
that there was absolutely no connection between the veteran's 
in-service incident because the veteran did not even recall 
his in-service incident and, if his in-service incident over 
30 years ago was so dramatic, it certainly should have flared 
up before the prior 2 years.  The examiner further stated 
that he did not believe necessarily that the fact that the 
veteran used a cane even caused his shoulder problems.

In a July 2003 letter, Dr. S. reported that the veteran was 
injured during basic training in 1968 and was discharged 
because of internal derangement of the left knee.  Dr. S. 
stated that the veteran had been bothered with such problem 
since discharge and now used a cane.  He had decreased 
mobility, stiffness, and rigidity of the left knee, which 
resulted in low back and right knee pain.  Dr. S. stated that 
such was clearly related to the veteran's injury while in 
basic training in service.

A September 2003 VA record reflects complaints of bilateral 
knee and right shoulder.  X-rays of the right shoulder looked 
fairly normal, but he did have some arthritis in them 
acromioclavicular joint.  X-rays of the knee showed some mild 
osteophytic spurring off the superior patella bilaterally, 
but were otherwise fairly normal.  The physician indicated 
that he believed the veteran probably had some sort of 
inflammatory type of arthritis.  

A January 2004 letter from Dr. S. indicated that he was 
treating the veteran for a left knee disability.  Dr. S. 
reported that the veteran showed him a record dated July 24, 
1968, reflecting that he had torn ligaments and cartilage in 
his left knee while in basic training.  Dr. S. stated that it 
appeared to be very straight forward that the veteran's 
current problems regarding his knee are related to a service-
connected injury.  

A January 2004 VA treatment record shows that the veteran 
complained of right shoulder and bilateral knee pain.  The 
assessment was chronic pain syndrome, likely fibromyalgia.  

A February 2004 letter from Dr. S. reflects that he had just 
seen the veteran for the third time regarding his left knee 
injury, which occurred in 1968.  Dr. S. reported that the 
veteran had persistent and continual problems with the knee 
since his injury in 1968.  Dr. S. again noted that the 
veteran had documented torn ligaments and cartilage in his 
left knee stemming from the injury of July 24, 1968, during 
basic training.  Dr. S. opined that the veteran was at least 
as likely as not to have injury as a result of his service-
connected tear of the medial meniscus and that it was at 
least as likely as not that his knee condition may be a 
result of the aggravation of his meniscus tear during basic 
training.  

An April 2004 letter from the SSA reflects that the veteran 
was awarded disability benefits, effective March 24, 2003.  
SSA found that the veteran had not engaged in substantial 
gainful activity since such date and was severely impaired by 
numerous disabilities, to include permanent flexion 
contracture of the left knee requiring use of a cane.  
Records associated with the SSA decision were duplicative of 
the evidence already recited by the Board.

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.	Bilateral Hearing Loss Disability

The veteran contends that he currently has a bilateral 
hearing loss disability that was incurred while he was 
serving on active duty.  Specifically, he claims that he 
experienced significant noise exposure from the rifle range, 
marching, and target practice.  Therefore, the veteran argues 
that service connection is warranted for such disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

The Board observes that, as interpreted by the May 2003 VA 
examiner, the veteran's entrance audiogram from May 1968 
indicated that he had normal hearing bilaterally.  A July 25, 
1968, examination indicated mild hearing loss bilaterally and 
a hearing evaluation completed on July 29, 1968, indicated 
normal hearing in the left ear and mild hearing loss at 4000 
Hertz in the right ear.  Post-service records, to include the 
May 2003 VA examination, reflect a current bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.  However, 
the May 2003 VA examiner opined that, given the veteran's 
short period of time in the service, it was not likely that 
his hearing loss was a result of noise exposure while in the 
Army.  As such, the evidence of a nexus between active duty 
service and a bilateral hearing loss disability is limited to 
the veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's current 
bilateral hearing loss disability and service, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a bilateral hearing loss 
disability.  As such, the doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.   


B.	Tinnitus

The veteran contends that he currently has a tinnitus that 
was incurred while he was serving on active duty.  
Specifically, he claims that he experienced significant noise 
exposure from the rifle range, marching, and target practice.  
Therefore, the veteran argues that service connection is 
warranted for such disability.

The Board finds that the veteran is competent to testify 
regarding his tinnitus symptomatology and its onset.  See 
Espiritu, supra.  However, the May 2003 VA examiner opined 
that, given the veteran's short period of time in the 
service, it was not likely that his tinnitus was a result of 
noise exposure while in the Army.  As such, the evidence of a 
nexus between active duty service and tinnitus is limited to 
the veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's current 
tinnitus and service, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for tinnitus.  As such, the doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.   

C.	Right Shoulder Condition 

The veteran contends that he incurred a right shoulder 
condition while serving on active duty and, as such, service 
connection is warranted for such disability.

The veteran's service medical records reflect that he 
reported to sick call in August 1968 with complaints of 
shoulder pain, but did not specify which shoulder.  
Additionally, there is no record of treatment or a diagnosis 
and the veteran thereafter returned to duty.  As such, the 
Board finds that any complaints of shoulder pain the veteran 
may have had in service were acute and transitory and 
resolved without residual pathology.  

The Board notes that the veteran has a current diagnosis of 
arthritis of the acromioclavicular joint.  VA regulations 
provide that where a veteran served for at least 90 days 
during a period of war or after December 31, 1946, and 
manifests arthritis to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  However, in this case, there is 
no evidence that arthritis manifested to a degree of 10 
percent within one year of his discharge from service.  
Specifically, the veteran was discharged from active duty in 
August 1968 and the earliest medical evidence of record 
reflecting arthritis is dated in September 2003.  Id.

Additionally, while there are current diagnoses of arthritis 
of the acromioclavicular joint and right subacromial 
bursitis, there is no evidence that such right shoulder 
disorders are related to the veteran's transitory complaint 
of shoulder pain in August 1968, are related to a disease or 
injury during service, or otherwise had their onset during 
service.  Post-service medical records are negative for any 
reference to service as a cause of the veteran's current 
complaints.  In fact, the May 2003 VA examiner opined that 
there was absolutely no connection between the veteran's in-
service incident and his subacromial bursitis.  As such, the 
evidence of a nexus between active duty service and claimed 
right shoulder condition is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between the veteran's claimed right shoulder 
condition and service, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right shoulder condition.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.

Reopening the Claim of Entitlement to Service Connection for 
Residuals of Left Knee Injury, with Healed Lacerations

As indicated previously, in a December 1995 rating decision, 
the Portland, Oregon, RO found that new and material adequate 
to reopen the veteran's claim for left knee injury had not 
been submitted.  Specifically, it was determined that the 
veteran had not submitted new and material evidence showing 
aggravation of his pre-existing left knee condition by active 
military service.  Of record at the time of the decision were 
the veteran's service medical records and treatment records 
from Dr. C.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

Also in December 1995, the veteran was notified of the rating 
decision and his appellate rights.  No further communication 
was received from the veteran regarding a claim for service 
connection for a left knee disability until April 2001.  
Thus, the December 1995 decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991, 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994), (2004).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in April 2001, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001, will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final December 1995 
rating decision.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the December 1995 rating decision, medical evidence 
showing a current left knee disability have been received.  
Additionally, numerous statements from Dr. S. relating the 
veteran's left knee disability to service, to include the 
February 2004 letter where he indicates that it was at least 
as likely as not that the veteran's knee condition may be a 
result of the aggravation of his meniscus tear during basic 
training, have been associated with the claims file.

The Board concludes that the evidence received since 1995 is 
new in that it was not previously of record and that it is 
material because it bears directly and substantially on the 
question of whether the veteran's pre-existing left knee 
condition was aggravated by his active duty military service, 
the lack of which was the basis of the December 1995 denial.  
When considered in connection with the veteran's documented 
in-service treatment for left knee complaints and his 
discharge due to an old tear of the left medial meniscus, the 
additionally-received medical evidence is so significant that 
it must be considered in order to fairly decide the veteran's 
claim.  Accordingly, the veteran's claim of entitlement to 
service connection for residuals of left knee injury, with 
healed lacerations, is reopened.  38 U.S.C.A. § 5108.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

Service connection for a right shoulder condition is denied.

The application to reopen a claim of entitlement to service 
connection for residuals of left knee injury, with healed 
lacerations, is granted.


REMAND

With regard to the merits of the veteran's claim of 
entitlement to service connection for a left knee disability, 
his service medical records reflect that the Medical Board 
found, in July 1968, that his old tear of the left medial 
meniscus existed prior to service.  Also, the post-service 
December 1968 VA examination found that the veteran's left 
knee disability pre-existed his military service.  As such, 
the Board must consider whether the veteran is entitled to 
service connection on the basis of aggravation.  The Board 
notes that Dr. S.'s February 2004 letter indicates that the 
veteran's left knee disorder was aggravated during his 
military service; however, Dr. S. only reviewed a single 
service medical record in rendering his opinion.  Therefore, 
a remand is necessary to obtain an examination and, after the 
examining physician has reviewed all the evidence of record, 
render an opinion regarding whether the veteran's left knee 
disability increased in severity beyond the natural progress 
of the condition during his active service. 

Additionally, the veteran has claimed that he is entitled to 
service connection for a hip condition and a back condition 
as secondary to his left knee disability.  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  The outcome of the veteran's claim of entitlement 
to service connection for a left knee disability could affect 
his pending claims for entitlement to service connection for 
a hip condition and a back condition as secondary to such 
disability.  Therefore, the claims are inextricably 
intertwined and, before the issues of entitlement to service 
connection for a hip condition and a back condition can be 
addressed on appeal, the veteran's claim of entitlement to 
service connection for a left knee disability must be 
adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise for the purpose of 
determining whether his current left knee 
disability was aggravated by his military 
service.  The examiner should acknowledge 
that the complete claims file, including 
all service medical records as well as 
post-service medical evidence, to 
specifically include Dr. S.'s February 
2004 letter, has been reviewed.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examiner should identify and diagnose all 
left knee disabilities found and indicate 
whether each increased in severity beyond 
the natural progress of the condition 
during the veteran's military service, or 
whether each are otherwise related to the 
veteran's military service.   

2.  With regard to the veteran's claims 
of entitlement to service connection for 
a hip condition and a back condition, 
claimed as secondary to his left knee 
disability, any additionally indicated 
development, to include affording the 
veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claims, should be 
conducted.

3.  After completing the above, the 
veteran's claims should be re-
adjudicated, based on the entirety of the 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his attorney should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


